COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  MRC PERMIAN COMPANY,
                                                 §
                   Appellant/Cross Appellee,
                                                 §        No. 08-19-00124-CV
  v.
                                                 §           Appeal from the
  POINT ENERGY PARTNERS PERMIAN
  LLC; TJ BAR, LLC; TUBB MEMORIAL,               §         143rd District Court
  AN OREGON LIMITED
  PARTNERSHIP; PLAINSCAPITAL                     §       of Loving County, Texas
  BANK, TRUSTEE FOR THE DEBORAH
  JACKSON REVOCABLE TRUST;                       §          (TC# 17-06-869)
  BANK OF AMERICA, N.A., TRUSTEE
  FOR THE JANELLE JACKSON                        §
  MARITAL TRUST PART M2, JANELLE
  JACKSON MARITAL TRUST PART                     §
  M1, AND FAMILY CREDIT SHELTER
  TRUST PART B; VORTUS                           §
  INVESTMENT ADVISORS, LLC; JOHN
  SABIA; and BRYAN MOODY,                        §

                 Appellees/Cross-Appellants.     §

                                                 §


                          CONCURRING AND DISSENTING OPINION

       The concurring and dissenting opinion issued March 15, 2021 is withdrawn, and the

following is the concurring and dissenting opinion.
        While I agree with the majority opinion on the first and second questions certified from the

trial court, I disagree on the third question addressing tortious interference with contract.

        The primary term of MRC’s lease ended on February 28, 2017. Pursuant to the continuous

operations clause, MRC could only extend the primary term by spudding another well by May 21,

2017 (180 days from the date of the last spudded well). And as of that date, the summary judgment

record shows that objectively there were no new wells spudded on the leased premises. MRC

admits that it had not even scheduled a rig to be on the lease premises until June of that year.

        On June 8, 2017, Point Energy Partners Permian, LLC executed oil and gas leases with: TJ

Bar, LLC; Tubb Memorial; PlainsCapital Bank (as trustee of the Deborah Jackson Revocable

Trust); and Bank of America (as trustee of the Janelle Jackson Marital Trust et. al).1 MRC first

raised its force majeure claim on June 13, 2017 through a letter to the four lessors. Point Energy

had thus already entered into its leases almost a full week before MRC ever raised the force

majeure issue.

        MRC would need to prove four elements for its tortious interference with contract claim:

(1) an existing contract subject to interference, (2) a willful and intentional act of interference with

the contract, (3) that proximately caused the plaintiff’s injury, and (4) actual damages or loss.

Prudential Ins. Co. of Am. v. Fin. Rev. Services, Inc., 29 S.W.3d 74, 77 (Tex. 2000). Point Energy

and the other tort defendants filed a no-evidence motion for summary judgment that attacked

several of these elements, including the element of intent.

        MRC’s response to the no-evidence motion outlines testimony and documents which

suggests the principals of Point Energy had early designs on the MRC’s leasehold interest, and



1
  Point Energy entered into a new lease with TJ Bar, LLC on June 14, but effective on June 7, 2017, that was
denominated as a “top lease agreement.” Point Energy later converted the other three leases to top leases on August
8, 2018, but with effective dates of June 7, 2017.

                                                        2
that they may have made misrepresentations about Point Energy’s ability to develop the minerals

on the property. At the very least, the agents for some of the lessors failed to investigate Point

Energy which was a new and unproven entity. One of Point Energy’s agents may have also

misrepresented his position in order to convince other agents for the lessors to sign with Point

Energy. But even if true, none of that evidence proves an intent on June 7, 2017 (the date of the

new leases) to divest MRC of its legal entitlement to the leasehold interest. There is no evidence

that anyone other than MRC as of that date was aware of the factual events giving rise to the later

claim of a force majeure. At best, MRC suggests that given its construction of the force majeure

clause, Point Energy should have realized there was a sixty-day buffer period following the last

day to spud a well in which MRC could potentially raise a force majeure claim. That claim,

however, would depend on Point Energy being prescient enough to foresee the existence of a force

majeure event (here, occurring away from the premises on a drilling rig that Point Energy had no

connection to) and that this Court would eventually rule against Point Energy on the construction

of the clause (even assuming we are the last word on that subject).

       Nor would I find that Point Energy and the other tort defendants’ questioning of, and then

litigating the force majeure issue, rises to the level of intentional interference with contract. Both

parties raise well-reasoned arguments advocating for their interpretation of the force majeure

clause. Neither party can identify a precedent four-square on point that controls the disposition of

the legal question. To find an intentional interference with contract based on the advocacy of the

competing arguments here would effectively “tortify” every good faith dispute over contract

interpretation that might make mineral acreage available for development. Based on the rationale

better explained in Dorfman v. JPMorgan Chase Bank, N.A., No. 02-17-00387-CV, 2018 WL

5074769, at *6, *9-10 (Tex. App.--Fort Worth Oct. 18, 2018, no pet.) (mem. op.), I would affirm



                                                  3
the trial court’s grant of the summary judgment on the tortious interference with contract claims.



                                             JEFF ALLEY, Justice
April 28, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  4